Citation Nr: 1517255	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether a June 3, 1998 rating decision that denied service connection for posttraumatic stress disorder (PTSD) is final.


REPRESENTATION

Veteran represented by:	Kenneth  M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The RO has characterized the issue on appeal as "[w]hether a defective notice occurred in the Supplemental Statement of the Case dated September 27, 2000."  See statement of the case (SOC) dated May 2013.  However, what the Veteran's attorney is arguing, more specifically, is that defective notice associated with the September 27, 2000 supplemental SOC (SSOC) rendered a June 3, 1998 rating decision that denied service connection for PTSD non-final.  Consequently, and for purposes of clarity, the Board has recharacterized the issue on appeal as set forth on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As a final preliminary matter, the Board notes that the Veteran's attorney submitted a notice of disagreement (NOD) in January 2014 with respect to a January 2013 determination by the RO that it had not committed clear and unmistakable error when, in a March 2006 rating decision, it assigned August 20, 2003 as the effective date for the award of service connection for PTSD.  The record presently before the Board does not contain a SOC relative to that issue.  See 38 C.F.R. §§ 19.26, 19.29 (2014).  However, the Board's electronic database (VACOLS) indicates that a SOC was mailed in January 2015, and that the RO closed the appeal in March 2015 for failure to respond to the SOC.  As such, it appears that no further action on that matter is required.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

FINDINGS OF FACT

1.  By a decision entered in July 2008, the Board determined, in relevant part, that the June 3, 1998 rating decision, which was issued on June 22, 1998, that denied service connection for PTSD was final.

2.  The Veteran initiated an appeal of the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Court); however, he later withdrew the appeal and it was dismissed.

3.  The Veteran and his attorney are not seeking to reopen the matter of the finality of the June 3, 1998 rating decision based on the submission of additional evidence; rather, they wish to have the Board revisit the matter based on evidence that was of record when the Board entered its decision in July 2008.

4.  No motion for revision or reconsideration of the Board's July 2008 decision has been made or received.


CONCLUSION OF LAW

The Board does not presently have jurisdiction to revisit the finality of the June 3, 1998 rating decision that denied service connection for PTSD.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

The Veteran's attorney has advanced argument to the effect that a June 3, 1998 rating decision that denied service connection for PTSD is not final.  He contends that notice associated with the September 27, 2000 SSOC was defective in that it did not provide the Veteran adequate information with respect to the status of his case and the fact that he had additional time within which to file a substantive appeal.

The Board finds that this appeal must be dismissed as a matter of law.  By a decision entered in July 2008, the Board determined, in relevant part, that the June 3, 1998 rating decision, which was issued on June 22, 1998, that denied service connection for PTSD was final.  The Veteran initiated an appeal of the Board's July 2008 decision to the Court; however, he later withdrew the appeal and the appeal was dismissed.  As a result, the Board's July 2008 decision on the matter remains final.  See 38 C.F.R. § 20.1100 (2014).

The Veteran and his attorney are not seeking to reopen the matter here at issue via the submission of additional evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  Rather, they are asking the Board to revisit the finality of the June 3, 1998 rating decision based on evidence that was of record when the Board entered its decision in July 2008.  The Board notes, however, that it is prohibited on direct appeal from considering a previously decided claim on the same factual basis.  38 U.S.C.A. § 7104(b) (2014).

The only means for obtaining such review are via a motion reconsideration of the Board's decision on grounds of obvious error, pursuant to 38 U.S.C.A. § 7103, or via a motion for revision of the Board's decision on grounds of CUE, pursuant to 38 U.S.C.A. § 7111.  To date, no such motion has been made or received.  As such, the Board does not presently have jurisdiction to revisit the finality of the June 3, 1998 rating decision that denied service connection for PTSD, and the appeal must be dismissed.

If the Veteran and his attorney wish to further pursue the matter by filing an appropriate motion under 38 U.S.C.A. §§ 7103 or 7111, they may certainly do so.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


